PER CURIAM.
This appeal has been reconsidered on remand from the supreme court. See Crawford v. State, 491 So.2d 1142 (Fla.1986).
We conclude that the error, discussed more fully by this court in Crawford v. State, 473 So.2d 700 (Fla. 4th DCA 1985), is harmless error. In determining that the error was harmless, we have applied the rigorous analysis required by State v. DiGuilio, 491 So.2d 1129 (Fla.1986), and find the state has met its burden in proving beyond a reasonable doubt that the error did not affect the verdict.
AFFIRMED.
DOWNEY, GLICKSTEIN and STONE, JJ., concur.